OFFICE   OF THE   Al-l-ORNEY    GENERAL   OF TEXAS

                            AUSTIN




xonorabloLlntons. Batage
oountyAttorney




         "The indentma aeourlngtbew obligntionrdU         eon-
    try oortainoil and gee leasesand UoIpb
                                         roe propertyin
    tbo States~Qf Kansasand OIslehow
                                   and,as wall,mm. 011
    and gae leaSee in the Oountiesoi Flueow an4 San PatrlOi0,
    Tezas.
          wThsm 1s also pledgeda oontraotooverlng purohase
     0f gas rr00 oertaln lease in sarimtriofo County,Texas,
     and oontraoteooverlngsale 0r gas produoedrr00 all
      three atatw.
          "All of thebonds oi SerIssAwlll bq ppohaeed tram
     the mortgagor by Metropolitan  Life ilheuranae Company, a
     oorporatlonor IfewYork. All of the bonds of SeriesB
     will be purohasodfrom the mortgagorby The Rational
     city &Ink or wm York.',
     You mentionan 0         by 8n AsslatantAttorney General
under the preoo6Ing a       tratlon,dated Fobrunry 1.5,1957,
addremed to the OotmtyAttorneyof PotterOounty,to thm li-
rO0t that a trust indentw    on propedee wlthln a8 we&l am
ulthoutthe State of Texas in favor of and dellreredto non-
reeldontm of the Statew     exempt rrom the tax, and you further
mentionan oplnlon by t&o prior adminfstratlon     at thir offloe,
addrwied to thr Cwnty Attorney OS WI@dta Oounty,dated Way
27, 1938, see      to hold that obligationaowned by nqtlonal
banks are aoqtfrorawhtu.          You rrqueatour oplalona8 to
wholib~ or not thr indo!atureof mortgage to be axooutedby
RepublloBatural   CaOk+mpeny, before beIn reoordod,     anst.bo
lltempe6la aooordinaowith the pr0Y1010nrr   or Arti     70470,
B.C.&,  u auadod by 8.B. Xo. S4 by the 44th Logislafiure.

     8aId S.B:Mo. $34,46th Logialaturr,made In part as roll.rrrre
           *boept aa bmln othenI80 provldodthere Is bbro-
     by lotiedend awmew6 a tax of Ten (lC#)Cents on oaoh
     One Hpodmd (#lCC,OO~Dollar8 or Sraotiontheroof,over
     the fir& W Thmdnd ((eW.00) Dollara,on all not.8
       d obll&atlons   mow6    by ohattolmortgags deed of
     til.t uahanl~*r 1108~oentmot vendor'@lien oonbitlon-
     a l lai~a6ontxa~tandallln&ntants of a slmLrnatw
     W&Oh a%% illed or reoorbl     In the orfloe of the County
     Clerk under the Eegl#tratIonLaw6 of thI# State; protided
     that no tu aball be l&vied on Inrtxumentsseourlngan
     amount of Tro Bundm6 0NO.00) Dollam, or.1~~8. After
     .Mo ltfeo tly   dateeof tai8 Act, uoept aa hereInaftor
     provided,no wah instrumentehall be tiled or reworded
     byanyCounty     Olerklnthls St~tauutlltWre harbeen
     affllrsd to mah Inatwnt      stamp@in aooordanae ~i$h
     the pmtIrrIo~ oi thlr meetion;providingfurtherthat
     nhouldth* Instntnuntf’I1.d In .thoofi'ior   ot the Oounty
     Clerk bo 8eourityof an obligationthat baa property
     pledge6•~ 8aaurIfyIn a State or States other than
     Texan, the tu #hall bo baaed upon the raaronnblooa8h
     value of all propertypledgedin Texas in the proportl6n
Ton. Llnton S. Savage, Page 3.


     that said property in Texas benrs to the total vcluo of
     the pmgerty aoa~~lng the obligation; ... and pMVided
     further that when onoo str:mpodas provided herein, an
     instrumentmay be recorded In any number of countioa
     In thie State without again being 80 stamped. ...
          *If the amount aooured by a instnunentIs not ox-
     proseed therein or if any part of the soourlty dosorlb-
     od In any suoh lnstnrmsntappears to be looatod wIthout
     the State of Texas the County Clerk shall require proof
     by written affidavitsof suoh feots as may be nooossary
     to determine the amount of the.tax duo.*
     Tho provisionwith reforenoe to proratlng,thetax, wbsro a
pert only OS tho aeourlty Ir,looatod In the State of Texas, was
not la tho original Artiolo 70470, R.C.S., a8 the semo erieted
et the tlmo of the oplnfon to the County Attorney of Potter County.
Furthermore,we might obaene that on April 29, 193S, the proood-
lng edmInlstratlonof the Attorney Goneral'sDepartment ln an
opinion wr$tten by H. L. rcllllford,Aseietant Attorney   Gonoral,
addroeeod to Ron. C+rley Lookhart, State Treasurer,    Nled uon-
trery to the opinion or February 15, 1937.
       In our oonferenoo opinion MO. 3061, dated June 17, 1939,
addressed to Ron. Charlay Loolchert,State Treasurer,we expressed
the via that'tho tax levied by 8.8. No. 24 1s a tax upon the
prirllogo   0r rwordIru3.  PertloulerlyIn vlow 0s the lnoluslon in
the amended Aot oi the prov%slons requiringthe prorationof the
tax whore a pert or the eaourlty 1s looatod outside tha State of
Texas, we bslloro thnt the instrument in quo&Man muat beer atampa
ae provided in the emended Aot, and dotormlnodas therein provided.
     In opinion Ro, O-267, dated February 25, 1939, add&sod to
the State Troamurer, es well a8 lo our opinion No. O-874, rsomtly
given to the Banking Commis~lonerof Toxea, we oxpnrsed tho rlow
thet lion instrumentstalc- by national banks and owned by them
are not subjoot to tho tax. However, it wIl1 be noted that In the
iaota submitted to ua by you none of the bond6 aooured by this ln-
denture of mortgage Is now owned by tho Rational City Bank of Now
York, but apparently that bank simply plans to puroheeo SerIoa B
of the bonda ao eeoured.  If wo understand the instant situation
oorrootly, the Matlonal City Bank of Now York would not be paying
this tex. Henoo no exanptlon would be afforded the Indenture of
mortgage In question.
     The tax #hould be oaloulatod aa eot forth In S.B. No. 24 and
oollootod eooordlngly.
                                         YOWS VOlF$'tNu
GRL-W                               ATlDlU?EIGENEIULOlr~i!XAS
APP~WVED SEP 7,   ,lQSQ   .
Gerald C. Mann (signed1
AT’IDRNJIY GENERhL Op‘TEUS